Case: 10-41201     Document: 00511532473         Page: 1     Date Filed: 07/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 7, 2011
                                     No. 10-41201
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JULIO SANTOS-PADILLA, also known as Santiago Guzman-Mejia,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:10-CR-1056-1


Before HIGGINBOTHAM, SMITH and HAYNES, Circuit Judges
PER CURIAM:*
        The Federal Public Defender appointed to represent Julio Santos-Padilla
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Santos-Padilla has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as Santos-
Padilla’s response.      We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-41201   Document: 00511532473   Page: 2   Date Filed: 07/07/2011

                               No. 10-41201

motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2